      Case: 1:18-cv-05492 Document #: 41 Filed: 12/10/18 Page 1 of 16 PageID #:401




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

 WACKER DRIVE EXECUTIVE SUITES,
 LLC, on behalf of itself, individually, and
 on behalf of all others similarly situated,

         Plaintiff,                                 Case No. 1:18-cv-5492
 v.                                                 Magistrate Judge Sheila M. Finnegan
 JONES LANG LASALLE AMERICAS
 (ILLINOIS), LP,

         Defendant.

                       REPLY MEMORANDUM OF LAW IN SUPPORT
                         OF DEFENDANT’S MOTION TO DISMISS

        In its Motion to Dismiss, Defendant Jones Lang LaSalle Americas (Illinois), LP (“JLL”)

demonstrated there is no legal merit to the claim it violated RICO by enforcing a lease provision

– a term agreed to by tenant Plaintiff Wacker Drive Executive Suites, LLC (“Plaintiff”) and its

landlord (a non-party) – restricting building repair and related work to union-represented

employees. None of the arguments Plaintiff raises in its Response to JLL’s Motion to Dismiss

(the “Opposition”) support a different conclusion.               Indeed, Plaintiff routinely both

mischaracterizes relevant legal precedent and disregards its own factual allegations in an attempt

to stave off dismissal, but to no avail. Accordingly, JLL’s Motion to Dismiss should be granted,

and Plaintiff’s Complaint should be dismissed, with prejudice.

                                           ARGUMENT

I.      Plaintiff’s RICO Claims Fail as a Matter of Law Because Plaintiff Cannot Plausibly
        Plead the Requisite Elements of a RICO Violation.

        Contrary to Plaintiff’s contentions in its Opposition, Plaintiff has failed to adequately plead

the requisite elements of a RICO violation: (1) conduct (2) of an enterprise (3) through a pattern

(4) of racketeering.
    Case: 1:18-cv-05492 Document #: 41 Filed: 12/10/18 Page 2 of 16 PageID #:401




        A.       Plaintiff Cannot Establish a Pattern of Racketeering Activity Based on
                 Predicate Acts.

                 1.      Plaintiff Does Not Sufficiently Plead that JLL Violated Section 8(e) of
                         the NLRA.

        In its Opposition, Plaintiff claims that JLL violated Section 8(e) of the National Labor

Relations Act (“NLRA”) for two reasons: (1) the construction industry proviso exception does not

apply to JLL; and (2) JLL’s purported agreement with the unions violates the NLRA because

despite the unions’ coercive tactics, JLL allegedly voluntarily renewed the agreement. (See Opp.

at 4-7.) Neither of these arguments saves Plaintiff’s claim.

                         a.       The Construction Industry Proviso Applies to JLL.

        As demonstrated in JLL’s Motion to Dismiss, while Plaintiff alleges that JLL entered into

an “agreement” that violated NLRA Section 8(e) by restricting subcontracting to union-only

contractors, Section 8(e)’s construction industry proviso affirmatively protects the type of

agreement described in the Complaint (even if Plaintiff could prove that such an “agreement”

existed). (See Mot. at 6-9.) Now, after failing to acknowledge the construction industry proviso

in the first instance, Plaintiff disputes the construction industry proviso’s relevance here1 by citing

Connell Constr. Co. Inc. v. Plumbers and Steamfitters Local Union 100, 421 U.S. 616 (1975) and

Woelke & Romero Framing, Inc. v. NLRB, 456 U.S. 645 (1982) to claim this exception is limited

to the context of collective bargaining. (Opp. at 2.)




1
  The Complaint’s allegations – which for present purposes must be accepted as true – establish that JLL is
an employer engaged in the construction industry. (Mot. at 7-9.) The restriction at issue here includes
construction industry jobsite work, including “the construction, alteration, painting, or repair of a building,
structure, or other work,” (29 U.S.C. § 158(e); Compl. ¶¶21-28), and the restriction allegedly arises from
purported agreements between JLL and the unions, (Compl. ¶¶12-13). Thus, Plaintiff cannot seriously
dispute the applicability of Section 8(e)’s construction industry proviso, which renders meritless the
Complaint’s allegation that JLL entered into an agreement that violated Section 8(e).




                                                     -2-
    Case: 1:18-cv-05492 Document #: 41 Filed: 12/10/18 Page 3 of 16 PageID #:401




        However, contrary to Plaintiff’s argument, these Supreme Court cases underscore that the

proviso applies here for two reasons.

        First, the Supreme Court decisions in Connell and Woelke establish that the proviso applies

because the union-only requirement enforced by JLL arises in the context of a collective-

bargaining relationship. The Complaint alleges that JLL has collective bargaining relationships2

with the International Union of Operating Engineers Local 399 and Service Employees

International Union Local 1. 3 (Compl. ¶12.)

        Second, the Complaint also alleges that JLL is part of a “multi-employer” union/nonunion

conflict between jobsite contracts and subcontracts, which was recognized in Connell as the central

concern addressed by Section 8(e)’s construction industry proviso. See Connell Constr. Co. Inc.,

421 U.S. at 629-30 (“[Congressional] [d]iscussion of ‘special problems’ in the construction

industry, applicable to… the [Section] 8(e) proviso… focused on the problems of picketing a single

nonunion subcontractor on a multiemployer building project, and the close relationship between

contractors and subcontractors at the jobsite”). JLL, which manages a common multi-employer

site where construction and repair work is performed, faces one of the very problems Congress

intended to remedy through the proviso: avoiding friction between union and nonunion



2
  Again, for the purposes of this Motion to Dismiss, this Court must assume that collective bargaining
relationships exist as alleged in the Complaint. (Compl. ¶12.) Nevertheless, to the extent that JLL, as
property manager, merely enforces a union-only requirement consistent with collective bargaining
agreement(s) entered into by the Building, and not JLL, this would likewise defeat Plaintiff’s Section 8(e)
claims as a matter of law because the National Labor Relations Board (“NLRB” or “Board”) and the courts
hold that clients, customers, and other third parties may engage in discrimination based on union affiliation
without violating the NLRA. (See Mot. at 7-9.)
3
 Any argument that the proviso does not apply with respect to Teamsters Local 705 because the union does
not have a bargaining relationship with the Building, (Compl. ¶12), is meritless, as demonstrated by the
very precedent Plaintiff cites. See Woelke & Romero Framing, Inc., 456 U.S. at 657 (Supreme Court cites
with approval then-Senator John F. Kennedy’s statement that the construction industry proviso protected
“all . . . agreements involving undertakings not to do work on a construction project site with other
contractors or subcontractors regardless of the precise relation between them”).



                                                    -3-
    Case: 1:18-cv-05492 Document #: 41 Filed: 12/10/18 Page 4 of 16 PageID #:401




construction workers on a common worksite. See id. at 630. Thus, the application of the

construction industry proviso here is entirely consistent with the holdings in Connell and Woelke.

       Plaintiff further contends that the proviso does not apply because it only covers worksites

involved in the actual construction of buildings and claims that 125 S. Wacker Drive (“Building”)

is “indisputably not under construction.” (Opp. at 3.) To support its argument, Plaintiff claims

that several circuit court cases cited by Defendant only involved the actual construction of

buildings, allegedly unlike the present case. (Opp. at 4.) However, this is a distinction without a

difference, as the construction industry proviso is not limited to the initial time period when actual

structures are being built. On its face, the proviso indicates that it protects “work to be done at the

site of the construction, alteration, painting, or repair of a building, structure, or other work.” (29

U.S.C. § 158(e)) (emphasis added). Although Plaintiff relies on Spectacor Management Group v.

NLRB, 320 F.3d 385 (3d Cir. 2003), this case actually affirms that the Building is a construction

site. (Opp. at 3-4.) In Spectacor, the Court afforded Chevron deference to the NLRB’s statutory

interpretation of a “construction site” in Carpenters Local 623 (Atlantic Exposition Services, Inc.)

335 NLRB 586, 594 (2001). See Spectator Mgmt. Grp., 320 F. 3d at 395-96 (noting the NLRB in

Carpenters Local 623 (Atlantic Exposition Services, Inc.) held that a tradeshow floor did not

qualify as a construction site because assembling exhibits were not affixed to the structure of the

building; rather, the work was temporary, more akin to building a table or a chair or a book case).

       Here, unlike a trade show exhibit, the work performed by the subcontractors at the Building

is permanent and affixed to the structure of the Building. (Mot. at 8-9.) Plaintiff concedes that in

2014, it “spent $325,000 for construction costs, including improving the ceilings of the common

area, new lighting, carpeting, tiling, reconfiguring the kitchen area, and installing cabling” to

renovate its leased office suite in the Building, and that in 2017, it spent an additional $45,000 “for




                                                 -4-
    Case: 1:18-cv-05492 Document #: 41 Filed: 12/10/18 Page 5 of 16 PageID #:401




modifying the office configurations, upgrading the electrical system, and re-carpeting.” (Compl.

¶¶21, 25.) As such, the construction industry proviso applies despite the actual building being

complete.

                        b.      JLL’s Alleged Agreement With the Unions Does Not Violate
                                Section 8(e).

        Plaintiff fails to allege that JLL entered into an agreement with the unions that violates

Section 8(e). Plaintiff contends in its Opposition that although the hot cargo agreement was

entered into on the basis of coercion, JLL voluntarily reaffirmed the agreement by insisting on its

enforcement in violation of Section 8(e). (Opp. at 5-6.) But the reaffirmation language which

Plaintiff cites from NLRB v. Central Penn. Regional Council of Carpenters, 352 F.3d 831, 833-34

(3d Cir. 2003) and Local 814, Teamsters, 208 NLRB 184, 200 (1974) (Opp. at 5) does not relate

to whether an employer’s continued enforcement of a hot cargo agreement, when faced with union

coercion, violates Section 8(e). Rather, in those cases, reaffirmation was only deemed material to

whether the Section 8(e) allegations were timely where the alleged hot cargo agreement was

originally entered into outside the statutory period. In this Motion to Dismiss, the timeliness of

Plaintiff’s claims is not at issue.

        Plaintiff further relies on Hotel & Restaurant Employees, Local 531, 237 NLRB 1204

(1978) and Local 814, Teamsters, 208 NLRB 184 (1974) to argue that enforcement of a hot cargo

agreement in the face of union coercion violates Section 8(e). (Opp. at 5-6.) However, Hotel &

Restaurant Employees is distinguishable because the Board found that the union, not the employer,

violated Section 8(e) by entering into and threatening to secure enforcement of a hot cargo

agreement. See 237 NLRB at 1204-06. Local 814, Teamsters is also distinguishable because

there, the employer never raised the coerciveness of the union’s actions as a defense to the Section

8(e) allegation, and so the Board did not rule on this issue when it found a violation against the




                                               -5-
   Case: 1:18-cv-05492 Document #: 41 Filed: 12/10/18 Page 6 of 16 PageID #:401




employer. See 208 NLRB at 198-200. In contrast, the cases cited by JLL (Mot. at 7) reveal that

Section 8(e) cannot appropriately be enforced against an employer that has adopted certain

restrictions in response to union restraint and coercion. This coercive element is key because it

deprives hot cargo agreements of their voluntariness. Plaintiff even pleads the existence of these

coercive tactics in the Complaint. (Compl. ¶15; Mot. at 6-7.) Plaintiff’s argument that an

involuntary agreement can be voluntarily reaffirmed and enforced in violation of Section 8(e)

(Opp. at 4-7) is absurd because it would largely deprive the proviso of its intended effect of

protecting hot cargo agreements in the construction industry, where collective-bargaining

relationships typically span many years.

               2.     Plaintiff Cannot Plausibly Plead that JLL Violated the Hobbs Act.

       As Plaintiff concedes in its Opposition (at 1), the alleged Hobbs Act violation depends on

a finding that JLL violated Section 8(e) of the NLRA. Because JLL did not violate Section 8(e),

the Hobbs Act violation must also fail. The Hobbs Act claim also fails for the independent reason

that Plaintiff does not (and cannot) plead that JLL extorted property from Plaintiff by wrongfully

obtaining the alleged extorted property through force, violence or fear, which are necessary

elements of a Hobbs Act extortion violation.

                      a.      Plaintiff fails to allege that JLL obtained the extorted property.

       In its Opposition, Plaintiff ignores the plain language of the Hobbs Act defining extortion

as “obtaining of property of another.” See 18 U.S.C. § 1951(b)(2); (Opp. at 8-9.) In doing so,

Plaintiff neglects to explain how JLL obtained Plaintiff’s property, “the money that WDES was

required to spend on more expensive union services” through JLL’s enforcement of the union-only

policy. (Compl. ¶¶17, 34.) As Plaintiff concedes in its Opposition, Plaintiff paid the alleged




                                               -6-
    Case: 1:18-cv-05492 Document #: 41 Filed: 12/10/18 Page 7 of 16 PageID #:401




extorted money to the union contractors, not to JLL.4 (Opp. at 8.) The Complaint does not allege

that JLL demanded, acquired, or received any benefit from the alleged extorted money. Nor does

Plaintiff allege any financial or advantageous relationship between JLL and the union contractors

that explains how the union contractors’ receipt of the alleged extorted money results in JLL’s

acquisition of it. Plaintiff’s inability to allege that JLL’s enforcement of a union-only rule equates

to obtaining the extorted property from Plaintiff is fatal to this claim.

        Sekhar and Scheidler, which Plaintiff notes “stand for the proposition that the object of the

extortion must be ‘transferable property,’” are consistent with a finding that no Hobbs Act

violation exists. (Opp. at 8-9); Sekhar v. United States, 570 U.S. 729, 737-38 (2013) (finding no

Hobbs Act violation where defendant attempted to compel a person to recommend his employer

approve an investment because this conduct does not constitute “obtaining of property of

another”); Scheidler v. Nat’l Org. for Women, Inc., 537 U.S. 393 (2003). In Scheidler, although

the Court found that the defendants had interfered with, disrupted, and deprived plaintiffs of their

ability to exercise their property rights, it did not find that defendants’ actions in achieving their

goal to shut down an abortion clinic constituted extortion under the Hobbs Act because the

defendants did not obtain the plaintiffs’ property. See 537 U.S. at 404-405; see also Re v. United

States, 736 F.3d 1121, 1123 (7th Cir. 2013) (explaining that Scheidler “dealt with a prosecution in

which the proof showed that the victim abandoned property but the perpetrator did not get

anything”).    Here, similarly, the alleged goal of JLL’s actions in enforcing a union-only



4
   Plaintiff’s allegations regarding the construction allowance further corroborate that JLL has no
relationship to the alleged extorted money. (Compl. ¶19.) Plaintiff alleges that it paid the union contractors
for their work from the construction allowance allocated by the Landlord in its Lease. (Compl. ¶¶19, 24,
27.) The construction allowance, as Plaintiff alleges, is a sum of money given to tenants by the Landlord
to improve the leased space, and the allowance “is an advance on the rent” the tenant will pay to the
Landlord. (Compl. ¶19.) Thus, JLL has no direct role in the allocation or payment of the construction
allowance and Plaintiff’s use of that money to pay union contractors.



                                                    -7-
    Case: 1:18-cv-05492 Document #: 41 Filed: 12/10/18 Page 8 of 16 PageID #:401




requirement was to compel Plaintiff to hire union-only workers. (Compl. ¶17.) Although

enforcing this rule interfered with Plaintiff’s right to hire non-union workers, (Compl. ¶¶22, 26,

28), JLL in no way obtained or acquired Plaintiff’s alleged extorted property (the money it paid to

the union contractors).

       The cases Plaintiff relies on to argue that JLL does not need to directly or indirectly receive

or benefit from the extorted property to be liable for extortion under the Hobbs Act are violence-

based and in no way comparable to this case. For example, in United States v. Green, the

defendants, a union and union representative, threatened violence to exact money from the

employer for superfluous and fictitious services for union members. 350 U.S. 415, 420 (1956).

Unlike the defendant in Green, Plaintiff does not allege that JLL threatened violence or has an

advantageous relationship with the unions, such as that of a union representative. Nor is the union

contractors’ work here superfluous or fictitious. (See Compl. ¶¶21-28; Mot. at 13.) United States

v. Lewis is even further afield. 797 F.2d 358 (7th Cir. 1986). There, the defendant threatened to

place cyanide in Tylenol capsules sold by stores if he was not paid $1 million, specifically

demanding the extorted property with violence. See id. at 364. JLL, by contrast, did not threaten

violence, nor demand the extorted property.

                      b.      Plaintiff fails to show how JLL’s enforcing the union-only
                              requirement amounts to extortion under the Hobbs Act.

       First, it is well-established that when Congress enacted the Hobbs Act, it made it “perfectly

clear that extortion did not include coercion.” Sekhar, 570 U.S. at 735; see also Scheidler, 537

U.S. at 404-05 (holding that defendants’ actions of interference and disruption, while coercive and

possibly criminal, did not constitute extortion); Rennell v. Rowe, 635 F.3d 1008, 1012 (7th Cir.

2011) (granting defendant’s motion to dismiss because defendant’s conduct did not meet the

definition of extortion under the Hobbs Act when it used economic fear to obtain a legitimate




                                                -8-
    Case: 1:18-cv-05492 Document #: 41 Filed: 12/10/18 Page 9 of 16 PageID #:401




business objective); Wackenhut Corp. v. SEIU, 593 F. Supp. 2d 1289, 1296 (S.D. Fla. 2009)

(finding no extortion under the Hobbs Act when defendant used economic fear to force plaintiff to

sign a CBA agreement giving unions intangible rights). In the Complaint, Plaintiff only alleges

economic fear, (Compl. ¶¶34, 36, 53), and doubles down on the same in the Opposition, (Opp. at

9) (“JLL capitalized on this [economic] fear to force WDES to pay union members exclusively to

do the work at a higher rate”).

       Second, Plaintiff’s reliance on United States v. Kirsch is obviously misplaced. In Kirsch,

the Court found the defendant committed extortion under New York penal law, and specifically

distinguished that state law as far broader than the federal Hobbs Act. 903 F.3d 213, 227 (2d. Cir

2018) (stating that the defendants’ conduct in Scheidler and Sekhar “did not constitute extortion

because the defendants could not obtain the property for themselves; rather, they could merely

‘interfere’ with the victims’ use of it. Such conduct perhaps constituted the New York offense of

coercion, but not extortion.”) (emphasis added); see also N.Y. Penal Law § 135.60 (“A person is

guilty of coercion ... when he or she compels or induces a person to engage in conduct which the

latter has a legal right to abstain from engaging in”).

                       c.      Plaintiff fails to plead that JLL did anything wrongful.

       Even accepting as true Plaintiff’s claim that JLL used economic fear to enforce the

Landlord’s union-only rule does not mean JLL’s conduct was “wrongful” under the Hobbs Act.

The Supreme Court held in United States v. Enmons that the Hobbs Act “does not apply to the use

of force to achieve legitimate labor ends,” such as “higher wages in return for genuine

services.” 410 U.S. 396, 400-01 (1973); see also Glamour Girlz, LLC v. D.M. Merch., Inc., No.

12 C 4307, 2012 WL 6004233, at *2 (N.D. Ill. Sept. 24, 2012) (dismissing plaintiff’s RICO claims

because “[t]he facts alleged in the complaint amount to nothing more than economic pressure, and,

even though unpleasant, do not rise to the level of extortion”). The Landlord has a right to require



                                                 -9-
   Case: 1:18-cv-05492 Document #: 41 Filed: 12/10/18 Page 10 of 16 PageID #:401




union-only workers (See Mot. at note 6), and JLL, as the Building’s manager, enforces this rule.

These are legitimate business objectives, and therefore, Plaintiff’s purported use of economic fear

to achieve them is not wrongful. (Compl. ¶¶34, 53.)

       Plaintiff’s reliance on Kirsch to state that use of economic fear is wrongful is again

misplaced, as Kirsch analyzes the defendant’s actions under New York Penal law, not the Hobbs

Act. 903 F.3d at 221 (finding “the Hobbs Act is not violated unless threats or force are used to

obtain an illegitimate objective in a labor dispute, such as personal payoffs or ‘no-show’ jobs”)

(emphasis added). Likewise, United States v. Jacobs does not support the premise that JLL’s

behavior is wrongful. 543 F.2d 18, 20-21 (7th Cir. 1976) (finding defendants violated the Hobbs

Act because they did not pursue legitimate objectives during a strike when they violently and

wrongfully fired rifles at three company transformers).

       Because Plaintiff fails to sufficiently plead that JLL obtained Plaintiff’s extorted property,

JLL’s conduct was wrongful, and JLL’s conduct amounts to extortion, Plaintiff cannot adequately

allege that JLL violated the Hobbs Act.

               3.      Plaintiff Fails to Plausibly Allege that JLL Violated Section 302 of the
                       LMRA.

       As an initial matter, Plaintiff cannot allege that JLL violated Section 302 of the Labor

Management Relations Act (“LMRA”) because the Section 302(c)(3) exception applies.

Specifically, 29 U.S.C. § 186(c)(3) “permit[s] ‘legitimate’ financial transactions between

management and labor, such as the sale or purchase of a commodity in the regular course of

business.” Citrin v. Erikson, 911 F. Supp. 673, 679 (S.D.N.Y. 1996). This exception applies here

because Plaintiff and the union contractors entered into legitimate contracts for construction in the

regular course of business at the prevailing market price for union labor. (Compl. ¶¶23, 26-27,

28-31, 39.) Moreover, Plaintiff’s reliance on United States v. Pecora does not support Plaintiff’s




                                               - 10 -
   Case: 1:18-cv-05492 Document #: 41 Filed: 12/10/18 Page 11 of 16 PageID #:401




contention that the 302(c) exception does not apply here, as the facts in Pecora are far more

egregious than those Plaintiff alleges, and the defendant in Pecora was a union representative. 484

F.2d 1289, 1294-95 (3d Cir. 1973). In finding a violation, the Court in Pecora reasoned that the

tickets and advertisements purchased for a dinner in honor of the union’s business manager

(defendant) far exceeded the fair market rate. See id. This is because the dinner raised $44,400.00,

but the cost of the dinner was $11,871.72, and the defendant received the proceeds, including

$26,755.32 in cash, a car worth $5,324.96, and a television worth $448.00. See id. at 1291. Here,

by contrast, Plaintiff purchased union labor at the market rate from union contractors.

       And as explained in JLL’s Motion to Dismiss, Section 302(c) of the LMRA sets forth

exceptions that cover any conceivable benefit that unions might receive from the Landlord’s union-

only requirement, including transactions at the prevailing market price in the regular course of

business. See 29 U.S.C. § 186(c)(1-9); (Mot. at 10-11.) Even if the enforcement of the Landlord’s

union-only requirement creates a “thing of value,” JLL’s actions, absent more, are excepted under

Section 302(c).

       Plaintiff’s failure to plausibly allege that JLL violated Section 8(e) of the NLRA, the Hobbs

Act, and Section 302 of the LMRA precludes it from establishing a pattern of racketeering.

       B.      Plaintiff Did Not Plead Sufficient Facts to Establish that JLL Was Conducting
               the Affairs of the Alleged Association-In-Fact Enterprise.

       Plaintiff also cannot state a claim for relief under RICO because Plaintiff fails to plead that

JLL conducted the affairs of the alleged enterprise. Conduct in the context of the RICO statute

requires an element of direction. Reves v. Ernst & Young, 507 U.S. 170, 179 (1993) (finding that

“[i]n order to ‘participate, directly or indirectly, in the conduct of such enterprise’s affairs,’ one

must have some part in directing those affairs”) (internal citations omitted). Even if an association-

in-fact enterprise can be established, if a plaintiff fails to establish that the defendant was




                                                - 11 -
   Case: 1:18-cv-05492 Document #: 41 Filed: 12/10/18 Page 12 of 16 PageID #:401




conducting the affairs of the enterprise, rather than its own affairs, the RICO claim should be

dismissed. United Food & Commercial Workers Unions & Emp’rs Midwest Health Benefits Fund

v. Walgreen Co., 719 F.3d 849, 854-55 (7th Cir. 2013) (hereinafter Walgreen Co.); see also

Crichton v. Golden Rule Ins. Co., 576 F.3d 392, 399 (7th Cir. 2009) (finding plaintiff failed to

allege that the defendant conducted the affairs of an enterprise by only pleading “facts suggesting

the existence of a marketing relationship” between the parties of the alleged enterprise).

       In Walgreen Co., the Seventh Circuit affirmed the dismissal of RICO claims because the

plaintiff did not plead sufficient facts to establish that the defendant was conducting the affairs of

the alleged enterprise, despite allegations that the parties to the enterprise had a commercial

relationship and communicated and cooperated with each other. See 719 F.3d at 854-55. The

Seventh Circuit reasoned that the plaintiff “does not allege, for instance, that officials from either

company involved themselves in the affairs of the other…. [n]or does the complaint anywhere

suggest that profits from the illegal drug-switching scheme were siphoned off to the [] enterprise

or to individual enterprise members.” Id. (finding the activity plaintiff alleges each party to the

enterprise engaged in “was entirely consistent with [each party] going about its own business”).

The Seventh Circuit ultimately concluded that the “allegations in the complaint do not indicate

how the cooperation in this case exceeded [cooperation] inherent in every commercial transaction

between a drug manufacturer and pharmacy,” and without this, there is no basis to infer the

defendants were conducting the enterprise’s affairs. Id. at 856.

       Similarly, although Plaintiff alleges here that an association-in-fact enterprise exists

“consisting of the three unions and JLL,” (Compl. ¶54), Plaintiff fails to allege that JLL conducted

or directed the affairs of this purported enterprise. JLL’s actions as the Building’s manager in

enforcing the Landlord’s union-only rule do not establish that JLL directed the alleged enterprise’s




                                                - 12 -
      Case: 1:18-cv-05492 Document #: 41 Filed: 12/10/18 Page 13 of 16 PageID #:401




affairs. (Compl. ¶¶17, 56; Mot. at 3-4.) Likewise, the unions’ actions in advocating for its

members by threatening to strike and picket the Building if non-union workers are permitted shows

nothing more than the unions acting on behalf of their own interests. (Compl. ¶15.) Plaintiff’s

allegation that “JLL has imposed this [union-only] restriction at the behest of the three unions” is

contradicted by the Lease and Contractor Rules and Regulations. (Compl. ¶14; Mot. at 3-4, Exs.

A, B, C.) Thus, Plaintiff has not adequately alleged that JLL conducts the affairs of the purported

enterprise.

         Since Plaintiff cannot establish a pattern of racketeering activity based on the alleged

predicate acts, and Plaintiff fails to sufficiently plead that JLL conducts the affairs of the alleged

enterprise, Plaintiff’s RICO claims should be dismissed.

II.      Plaintiff Does Not Have Standing to Assert Claims Against JLL.

         The arguments and caselaw Plaintiff cites do not establish that Plaintiff has standing to

assert the alleged claims against JLL. Plaintiff cannot establish standing unless it shows that: (1)

its alleged injury, the increased payment for union labor, (Compl. ¶59), is fairly traceable to the

actions of JLL (and not the result of a third party’s independent action); and (2) its injury will

likely be redressed by a decision in Plaintiff’s favor. See Lujan v. Defenders of Wildlife, 504 U.S.

555, 560-61 (1992).

         Plaintiff focuses its attention in its Opposition on redressability and fails to acknowledge

the critical point in JLL’s Motion to Dismiss that Plaintiff’s injury is not fairly traceable to the

actions of JLL; rather it is traceable to Plaintiff’s own actions in voluntarily entering into a lease

with the Landlord that requires Plaintiff to abide by the Landlord’s union-only rule. (Mot. at 13-

14, Ex. A at 45-46; Ex. B; Ex. C.)5 Plaintiff’s reliance on antitrust case law in the context of price-


5
 Plaintiff’s assertion that JLL “makes no challenge to this separate category of damages [inflated moving
costs]” is false and misleading. (Opp. at 15.) JLL argues in its Motion to Dismiss that Plaintiff’s purported



                                                   - 13 -
   Case: 1:18-cv-05492 Document #: 41 Filed: 12/10/18 Page 14 of 16 PageID #:401




fixing is mislaid and in no way supports Plaintiff’s statement that “WDES has been injured by

JLL’s direct actions—the imposition of an illegal union-only policy over its tenants—that caused

the increased price for the union labor tenant allowance, which WDES had to repay as rent.” (Opp.

at 14-15.) Because Plaintiff cannot directly link its alleged injury (i.e., the increased money it paid

for union labor) to JLL, it does not have standing to bring these claims.

        Plaintiff likewise does not have standing to assert claims against JLL because a decision in

Plaintiff’s favor will not redress its purported injury. The monetary damages Plaintiff seeks (i.e.,

the cost difference between union and non-union labor) are only recoverable from either the

Landlord or the unions, as JLL received no money from Plaintiff. Indeed, the Complaint fails even

to allege Plaintiff paid any amount to JLL at any time. Plaintiff’s reliance on antitrust case law to

contend that “even if JLL is not a party to the lease, it can be sued for fixing the price of a

component of the cost of the lease” has no merit because the Complaint contains no allegations of

antitrust violations and/or price fixing allegations, and the cases do nothing to support the basis of

Plaintiff’s standing to bring RICO claims against JLL. (Opp. at 14.) Further, Plaintiff’s statement

that it had to repay as rent “the increased price for the union labor tenant allowance” (Opp. at 15)

clearly demonstrates that the money Plaintiff seeks is only recoverable from the Landlord, who

received additional money for rent from Plaintiff because of the Landlord’s union-only rule, or

from the union contractors, who charged Plaintiff a higher price for their labor compared to their

non-union counterparts. Because a decision in Plaintiff’s favor will not redress Plaintiff’s alleged

monetary injuries, Plaintiff does not have standing to bring its RICO claims against JLL.

        Finally, Plaintiff does not refute JLL’s argument that Plaintiff, as a former tenant of the



injury, the inflated costs of union labor (which includes the inflated cost for union movers), is a result of
Plaintiff’s own actions in entering into a lease with the Landlord that requires Plaintiff to abide by the
Landlord’s union-only rule. (Mot. at 14.)



                                                   - 14 -
   Case: 1:18-cv-05492 Document #: 41 Filed: 12/10/18 Page 15 of 16 PageID #:401




Building, lacks standing to seek injunctive relief. (Mot. at 15.) Plaintiff thereby concedes that it

does not have standing to seek injunctive relief against JLL.

                                         CONCLUSION

        For the foregoing reasons, JLL respectfully requests that this Court grant JLL’s Motion to

Dismiss the Complaint with prejudice for failure to state a claim and/or for lack of subject-matter

jurisdiction.

                                                        Respectfully submitted,

                                                        JONES LANG LASALLE AMERICAS
                                                        (ILLINOIS), LP
                                                        /s/ Scott T. Schutte
                                                                One of Its Attorneys

                                                        Philip A. Miscimarra
                                                        Scott T. Schutte
                                                        Stephanie L. Sweitzer
                                                        Kevin F. Gaffney
                                                        Heather J. Nelson
                                                        MORGAN, LEWIS & BOCKIUS LLP
                                                        77 West Wacker Drive, 5th Floor
                                                        Chicago, IL 60601
                                                        Tel: 312.324.1000
                                                        Fax: 312.324.1001
                                                        philip.miscimarra@moganlewis.com
                                                        scott.schutte@morganlewis.com
                                                        stephanie.sweitzer@morganlewis.com
                                                        kevin.gaffney@morganlewis.com
                                                        heather.nelson@morganlewis.com

                                                        Attorneys for Defendant




                                               - 15 -
   Case: 1:18-cv-05492 Document #: 41 Filed: 12/10/18 Page 16 of 16 PageID #:401




                                 CERTIFICATE OF SERVICE

       I certify that on the 10th day of December 2018, a true and correct copy of the foregoing

document was electronically filed with the Clerk of the Court using the Court’s CM/ECF system,

which will send notification to the following attorneys of record for Plaintiff:

                                         Ryan F. Stephan
                                         James B. Zouras
                                    STEPHAN ZOURAS, LLP
                                100 N. Riverside Plaza, Suite 2150
                                      Chicago, Illinois 60606
                                       Tel: +1.312.233.1550
                                  rstephan@stephanzouras.com
                                   jzouras@stephanzouras.com

                                        Howard W. Foster
                                        Matthew A. Galin
                                           FOSTER PC
                                 150 N. Wacker Drive, Suite 2150
                                     Chicago, Illinois 60606
                                      Tel: +1.312.726.1600
                                      hfoster@fosterpc.com
                                      mgalin@fosterpc.com

                                       Aaron R. Walner
                                THE WALNER LAW FIRM LLC
                                555 Skokie Boulevard, Suite 250
                                   Northbrook, Illinois 60062
                                     Tel: +1.312.371.2308
                                 awalner@walnerlawfirm.com
                                  walner@walnerlawfirm.com

                                       Attorneys for Plaintiff

                                                                 /s/ Scott T. Schutte
                                                                 Scott T. Schutte
